Stephens, J.
1. Where a specified article is sold under its patent or trade name,—as a particular set of books published by the seller, described and designated as “Encyclopsedia of Evidence,” and another particular set of books described and designated as “Standard Encyclopsedia of Procedure,”—there is no implied warranty in the con- ' tract of sale that the article sold is suitable to the particular purpose of the buyer,—as the use of the books by the buyer in the practice of law,—although the buyer’s purpose at the time of the execution of the contract may be known to the seller. There is, however, an implied warranty that articles sold shall be the specific articles described and shall conform to the description,—in this case that the articles sold arc the seller’s own publications entitled the “Encyclopedia of Evidence” and the “Standard Encyclopsedia of Procedure,” and that they conform to the description in that the one is an encyclopedia of evidence and the other a standard encyclopedia of procedure, and that the articles are of good material and workmanship according to the description. Burdick on Sales (3d ed.), 126, § 177. Crankshaw v. Schweizer Mfg. Co., 1 Ga. App. 363 (12) (58 S. E. 222).
2. In this suit by the seller against the purchaser to recover the purchase price of books described as above, which were sold and delivered to the purchaser, a plea filed by the defendant, that at the time of the execution of the contract he was a practicing lawyer in the State of Georgia and bought the books for the purpose- of being used by him in the practice of law, that this purpose was known to the seller, and that the books were useless for such purpose, set out no legal defense under the contract. The court therefore erred in not sustaining the plaintiff’s demurrer to the plea.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.